 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
MERRILL LYNCH CAPITAL, A DIVISION OF
MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.
 

--------------------------------------------------------------------------------



CREDIT AND SECURITY AGREEMENT


THIS CREDIT AND SECURITY AGREEMENT (the “Agreement”) is made as of the 21st day
of May, 2007 (the “Closing Date”), by and among MERRILL LYNCH CAPITAL, A
DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., its successors and
assigns (“Lender”), and DISCOVERY LABORATORIES, INC., a Delaware corporation
(“Principal Borrower”), and any additional borrower that may hereafter be added
to this Agreement (together with Principal Borrower, each individually as a
“Borrower” and collectively as “Borrowers”).


Borrowers are desirous of obtaining a loan from Lender and Lender is willing to
make the loan to Borrowers upon the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) in hand paid
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties do hereby agree as follows:


1.    Advance of Loan.


 (a)     Availability. Subject to the terms and conditions of this Agreement,
during the Draw Period, Lender shall make advances (each, an “Equipment Advance”
and, collectively, “Equipment Advances”) not exceeding the Equipment Line (such
Equipment Advances, individually and collectively, the “Loan”). Equipment
Advances may only be used to finance Eligible Equipment purchased within one
hundred twenty (120) days (determined based upon the applicable invoice date of
such Eligible Equipment) before the date of each Equipment Advance; provided,
however, that the initial advance under the Loan shall be used to pay in full
all indebtedness owed by Borrowers to General Electric Capital Corporation up to
Four Million Five Hundred Thousand Dollars ($4,500,000) (the “GECC Debt”). All
Eligible Equipment must have been new when purchased by Borrower, except for
such Eligible Equipment that is disclosed in writing to Lender by Borrowers, and
that Lender in its sole discretion has agreed to finance, prior to being
financed by Lender. No Equipment Advance may exceed one hundred percent (100%)
of the total invoice for Eligible Equipment (excluding taxes, shipping, warranty
charges, freight discounts and installation expenses relating to such Eligible
Equipment, except to the extent that any of the foregoing are allowed to be
financed pursuant hereto as Other Equipment). The proceeds of the Loan used to
finance Hard Costs shall not exceed an amount equal to (A) the Equipment Line,
minus (B) the GECC Debt paid off from proceeds of the initial Equipment Advance,
and minus the principal amount of all Other Equipment Advances made under this
Agreement. The proceeds of the Loan used to finance Other Equipment shall not
exceed an amount equal to (i) One Million Five Hundred Thousand Dollars
($1,500,000) plus the lesser of (X) the prepayment penalty incurred by Borrowers
in connection with the prepayment of the GECC Debt or (Y) Two Hundred Thousand
Dollars ($200,000). In addition, not more than Four Million Five Hundred
Thousand Dollars ($4,500,000) of the proceeds of the Loan shall be used to pay
off the GECC Debt. Each Equipment Advance must be in an amount equal to or
greater than the lesser of One Hundred Thousand Dollars ($100,000) or the amount
that has not yet been drawn under the Loan. After repayment, no Equipment
Advance may be reborrowed. Each Equipment Advance shall be advanced on or before
the second Business Day following Lender’s receipt of Borrower’s written request
for such Equipment Advance (provided that all conditions precedent set forth in
Section 4 below have been satisfied as of the funding date of such Equipment
Advance).


 (b)    Repayment.


    (1)     Each Hard Cost Equipment Advance shall amortize from and after the
Advance Date (as defined in Section 4(b) below) of the Hard Cost Equipment
Advance and be payable in thirty-six (36) equal monthly payments of principal
and interest beginning on the first day of the second month following such
Equipment Advance and continuing on the first day of each month thereafter.


1

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
(2) Each Other Equipment Advance shall amortize from and after the Advance Date
of the Other Equipment Advance and be payable in twenty-four (24) equal monthly
payments of principal and interest beginning on the first day of the second
month following such Equipment Advance and continuing on the first day of each
month thereafter.


(3) The GECC Payoff Equipment Advance shall amortize from and after the Advance
Date of the GECC Payoff Equipment Advance and be payable in twenty-seven (27)
equal monthly payments of principal and interest beginning on the first day of
the second month following such Equipment Advance and continuing on the first
day of each month thereafter.


(4) In addition to the scheduled payments set forth in Sections 1(b)(1), (2) and
(3) above, on the first day of the month following the Advance Date for each
Equipment Advance, Borrowers shall pay to Lender the accrued interest on such
Equipment Advance, at the rate set forth in Section 1(c)(1) below.


(5) Borrowers may prepay any Equipment Advance at any time, in whole or in part,
for any reason; provided, however, that no prepayment of a Hard Cost Equipment
Advance shall be permitted at any time that Other Equipment Advances made in
conjunction with such Hard Cost Equipment Advance are outstanding unless such
Other Equipment Advances are prepaid simultaneously. In the event of any
prepayment (whether such prepayment is voluntary or mandatory by reason of the
occurrence of a Default (as defined in Section 7 below) or the acceleration of
the Loan, or otherwise), or if the Loan shall be accelerated and become due and
payable in full, Borrowers shall pay to Lender, as compensation for the costs of
Lender making funds available to Borrowers under this Agreement, a prepayment
fee (the “Prepayment Fee”) calculated in accordance with this subsection;
provided that no Prepayment Fee shall be owed in the event that the prepayment
occurs in connection with a refinancing of the Obligations (as defined in
Section 3(a) below) with Lender. If such prepayment occurs prior to the first
anniversary date of the Closing Date, the Prepayment Fee shall be equal to the
principal amount prepaid (or accelerated) multiplied by four percent (4.0%), if
such prepayment occurs on or after the first anniversary date of the Closing
Date, but prior to the second anniversary date of the Closing Date, the
Prepayment Fee shall be equal to the principal amount prepaid (or accelerated)
multiplied by two percent (2.0%) and if such prepayment occurs on or after the
second anniversary date of the Closing Date, the Prepayment Fee shall be equal
to the principal amount prepaid (or accelerated) multiplied by one percent
(1.0%). All fees payable pursuant to this paragraph shall be deemed fully earned
and non-refundable as of the Closing Date.


(6) Payments of principal and interest shall be made by Automated Clearing House
debit of immediately available funds from the account designated by Borrowers in
the Automated Clearing House debit authorization executed by Borrowers in
connection with the Agreement, or by wire transfer of immediately available
funds to LaSalle Bank, 135 S. LaSalle St., Chicago, IL 60603, ABA 071000505,
Account name: MLBFS Healthcare Finance, Account #5800395088, Reference:
Discovery Laboratories, or such other address as Lender shall have designated to
the Borrowers in writing; and shall be effective upon receipt.


 (c)    Interest.


(1) Subject to Section 1(c)(2), the principal amount outstanding under each
Equipment Advance shall accrue interest (payable monthly in arrears) at a fixed
per annum rate equal to the sum of the LIBOR Rate plus six hundred twenty five
basis points (6.25%), determined on the date of each Equipment Advance. For
purposes of calculating interest, all funds received by Lender for application
to the Loan shall be subject to a two (2) Business Day clearance period.


(2) At the election of Lender, after the occurrence of a Default and for so long
as it continues, (a) the Equipment Advances and other Obligations (as defined in
Section 3(a) below) shall bear interest at rates that are two percent (2.0%) per
annum in excess of the rates otherwise payable under this Agreement (the
“Default Rate”); provided that, notwithstanding anything to the contrary
contained in the foregoing or otherwise in this Agreement, the increased rates
of default interest provided for in this section shall be applicable
automatically and immediately upon the occurrence and during the continuance of
any Default occurring under Section 6(e) below without the necessity of any
further affirmative action by any party.
 
2

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
(3) All interest and fees under each Financing Document (as defined below) shall
be calculated on the basis of a 360-day year for the actual number of days
elapsed. The date of funding of an Equipment Advance shall be included in the
calculation of interest. The date of payment of an Equipment Advance shall be
excluded from the calculation of interest. If an Equipment Advance is repaid on
the same day that it is made, one (1) day’s interest shall be charged.


 (d)     Commitment Fee. Contemporaneous with Borrowers’ execution of this
Agreement, Borrowers shall pay Lender a commitment fee in an amount equal to
Thirty-One Thousand Two Hundred Fifty Dollars ($31,250). This fee shall be
deemed fully earned and non-refundable as of the Closing Date.


 (e)     Promissory Notes. The obligation to repay the Loan hereunder shall be
evidenced by one or more promissory notes payable by Borrowers to the order of
Lender in substantially the form attached hereto as Exhibit 1 (hereinafter
collectively referred to as the “Promissory Note”). “Financing Documents” as
used herein shall mean the Promissory Note, this Agreement and all other
documents executed in connection with the Loan.


2.    [Reserved.]


3.    Security.


 (a)     As security for the payment as and when due of the indebtedness of
Borrowers to Lender hereunder and under the Promissory Note (and any renewals,
extensions and modifications thereof), both now in existence and hereafter
created (as the same may be renewed, extended or modified), and the performance
as and when due of all other obligations of Borrowers to Lender, both now in
existence and hereafter created (as the same may be renewed, extended or
modified) (the “Obligations”), Borrowers hereby assign and grant to Lender, a
Lien on and security interest in, upon, and to the Collateral. As set forth in
the definition of “Collateral” in Section 12 below, the Collateral shall change
on the Collateral Modification Date (provided that no Default has occurred and
is continuing at such time). Lender hereby agrees to file, at Borrowers’ cost,
promptly following the Collateral Modification Date (provided that no Default
has occurred and is continuing as of the Collateral Modification Date), an
amendment to its UCC Financing Statement to reflect the change to the Collateral
and to provide such other termination documents and releases as Borrower may
reasonably request to reflect the change to the Collateral.


 (b)     Borrowers agree that with respect to the Collateral Lender shall have
all of the rights and remedies of a secured party under the UCC. Borrowers
hereby authorize Lender to file UCC statements describing the Collateral.
Without Lender’s prior written consent, Borrowers agree not to file any
corrective or termination statements or partial releases with respect to any UCC
statements filed by Lender pursuant to this Agreement.


 (c)     Promptly after any Financed Equipment ceases to be Collateral in
accordance with either Schedule 1-A or Schedule 1-B attached hereto, Lender
agrees to file partial releases and termination statements, as appropriate, with
respect to such Financed Equipment.


4 Conditions.


 (a)     Conditions Precedent to Lender’s Obligation. The obligation of Lender
to make the Loan as set forth in Section 1 hereof is expressly conditioned upon
compliance by Borrowers, to the reasonable satisfaction of Lender and its
counsel, of the conditions precedent that concurrently with the execution
hereof, or on or prior to the date on which Lender is to advance the Loan
hereunder, Borrowers shall cause to be provided to Lender the following:


(1) Resolutions of the Board of Directors or validly authorized Executive
Committee of Borrowers, certified by the Secretary or an Assistant Secretary of
each Borrower, duly authorizing the borrowing of funds hereunder and the
execution, delivery and performance of this Agreement, Financing Documents, and
all related instruments and documents.


3

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
(2) An opinion of counsel for Borrowers satisfactory as to form and substance to
Lender.


(3) The payment of all fees, expenses and other amounts that under the Financing
Documents are due and payable on the Closing Date.


(4) A landlord’s agreement or mortgagee agreement, as applicable, from the
lessor of each leased property or mortgagee of owned property with respect to
any business location where any portion of the Collateral, or the records
relating to such Collateral and/or software and collateral relating to such
records or Collateral, is stored or located, which agreement or letter shall be
reasonably satisfactory in form and substance to Lender.


(5) An Intercreditor Agreement in a form acceptable to Lender and executed by
Borrowers and PharmaBio Development Inc. d/b/a NovaQuest (“NovaQuest”).


(6) A payoff letter, acceptable to Lender, signed by General Electric Capital
Corporation with regard to the payoff of the GECC Debt and the release of all
Liens securing the GECC Debt upon such payoff.


 (b)     Conditions Precedent to Advance of Funds. The obligation of Lender to
make the Loan as set forth in Section 1 hereof is expressly conditioned upon
compliance by Borrowers, to the reasonable satisfaction of Lender and its
counsel, of the conditions precedent that on each date (“Advance Date”) on which
Lender is to advance funds hereunder:


(1)     Borrowers shall cause to be provided to Lender no less than one (1)
Business Day prior to the Advance Date (electronically in .pdf format or by
facsimile, with originals to follow via overnight delivery) the following:

 
     a.     A certificate executed by the Secretary, Assistant Secretary or
other officer of Borrower, certifying that the representations and warranties of
Borrowers contained herein remain true and correct as of the Advance Date, and
that no Default has then occurred and is continuing and Borrower is not aware of
any event which, with the giving of notice or the lapse of time, or both, would
become a Default under this Agreement.


     b.     Evidence satisfactory to Lender as to due compliance with the
insurance provisions of Section 5(d) hereof.


     c.     A Promissory Note in the amount of the Loan to be advanced on such
date, duly executed on behalf of Borrowers, pursuant to Section 1 hereof.


     d.     Photocopies of the invoice(s) or other evidence reasonably
satisfactory to Lender and its counsel, related to the acquisition cost of the
Financed Equipment to which such advance of the Loan relates.


     e.     A Collateral Schedule describing the Financed Equipment to which
such advance of the Loan relates (upon Lender’s receipt of a Collateral Schedule
such Collateral Schedule shall be deemed to be annexed to and made a part of
this Agreement).


   (2)     The absence, since the date of the financial statements last
delivered by Borrowers to Lender, of any Material Adverse Effect, or any event
or condition which could reasonably be expected to result in such a Material
Adverse Effect.


(3)     Borrowers shall have executed such documents and taken such actions as
reasonably may be required by Lender and its counsel to perfect a valid, first
priority purchase money security interest granted by Borrowers to Lender with
respect to the Financed Equipment.
 
4

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
(4)     No Default or event which, with the giving of notice or lapse of time,
or both, would become a Default hereunder, shall have occurred.


5.    Representations and Warranties. Except as set forth in the schedules
prepared by Borrowers and attached to and made a part of this Agreement (the
“Borrower Schedules”), each Borrower hereby represents and warrants that:


 (a)     Due Organization. Each Borrower’s exact legal name is indicated on the
signature page of this Agreement and Borrower has the form of business
organization, and is and will remain duly organized and validly existing in good
standing under the laws of the jurisdiction, specified below the signature of
each Borrower; and each Borrower is duly qualified and authorized to transact
business and is in good standing wherever necessary to perform its obligations
under the Financing Documents, including each jurisdiction in which the
Collateral is to be located.


 (b)     Power and Authority. Each Borrower has the requisite power and
authority to own or hold under lease its properties and to enter into and
perform its obligations hereunder; and the borrowing hereunder by such Borrower
from Lender, the execution, delivery and performance of the Financing Documents,
(1) have been duly authorized by all necessary action consistent with such
Borrower’s form of organization; (2) do not require any approval or consent of
any stockholder, member, partner, trustee, holders of any indebtedness or
obligations of such Borrower or any other party except such as have been duly
obtained; and (3) do not and will not contravene (A) any law, governmental rule,
regulation or order now binding on such Borrower, except such law, governmental
rule, regulation or order where contravention thereof could not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
validity or enforceability of the Financing Documents, (B) the organizational
documents of such Borrower, or (C) the provisions of, or constitute a default
under, or result in the creation of any Lien upon the Collateral under any
agreement to which such Borrower is a party or by which it or its property is
bound.
 
 (c)     Consents and Approvals. Neither the execution and delivery by such
Borrower of the Financing Documents, nor the consummation of any of the
transactions by such Borrower contemplated hereby or thereby, requires the
consent or approval of, the giving of notice to, the registration with, or the
taking of any other action in respect of, any Federal, state or foreign
governmental authority or agency, except as provided herein.


 (d)     Legal, Valid and Binding Obligations. This Agreement constitutes, and
all other Financing Documents when entered into will constitute, the legal,
valid and binding obligation of such Borrower enforceable against such Borrower
in accordance with the terms hereof and thereof, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or affecting the enforcement of creditors’ rights
generally, and by Applicable Laws (including any applicable common law and
equity) and judicial decisions which may affect the remedies provided herein and
therein.


(e)      Actions and Proceedings. Except as set forth in Schedule 5(e) attached
hereto, there are no pending or threatened actions or proceedings to which such
Borrower is a party, and there are no other pending or threatened actions or
proceedings of which such Borrower has knowledge, before any court, arbitrator
or administrative agency, which, either individually or in the aggregate, would
have a Material Adverse Effect. Further, such Borrower is not in default under
any material obligation for the payment of borrowed money, for the deferred
purchase price of property or for the payment of any rent which, either
individually or in the aggregate, would have a Material Adverse Effect.


 (f)      Fixtures. With the exception of certain tenant improvements and soft
costs included in Other Equipment, under the laws of the state(s) in which the
Collateral is to be located, the Collateral consists solely of personal property
and not fixtures.


 (g)     Title to Financed Equipment; Lien on Financed Equipment. Upon payment
in full of the acquisition cost of the Financed Equipment, the applicable
Borrower will have good and marketable title to the Financed Equipment, free and
clear of all Liens (excepting only the Lien of Lender). Upon the last to occur
of: (1) delivery of an item of Financed Equipment, (2) payment to the vendor of
the acquisition cost of such item of the Financed Equipment, (3) advance by
Lender to Borrowers of the Loan relating to such item of the Financed Equipment,
and (4) filing in the appropriate public offices of Uniform Commercial Code
financing statements or statements of amendment naming each Borrower as debtor
and Lender as secured party, and accurately describing such item of the Financed
Equipment, all as provided in the UCC, Lender will have a valid, perfected,
first priority purchase money security interest in such item of the Financed
Equipment, subject only to Permitted Liens, and, in each case, to the extent
that a security interest in such item of Financed Equipment can be perfected by
the filing of UCC financing statements.
 
5

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
 (h)     Financial Statements. The financial statements of such Borrower (copies
of which have been furnished to Lender) have been prepared in accordance with
generally accepted accounting principles consistently applied (“GAAP”), and
fairly present such Borrower’s financial condition and the results of such
Borrower’s operations as of the date of and for the period covered by such
statements, and since the date of such statements there has been no material
adverse change in such conditions or operations.


 (i)      Taxes. Such Borrower has filed or has caused to have been filed all
federal, state and local tax returns which, to the knowledge of such Borrower,
are required to be filed, and has paid or caused to have been paid all taxes as
shown on such returns or on any assessment received by it, to the extent that
such taxes have become due, unless and to the extent only that such taxes,
assessments and governmental charges are currently contested in good faith and
by appropriate proceedings by such Borrower and adequate reserves therefor have
been established as required under GAAP. To the extent Borrower believes it
advisable to do so, such Borrower has set up reserves which are believed by such
Borrower to be adequate for the payment of additional taxes for years which have
not been audited by the respective tax authorities.


 (j)      Use of Proceeds. None of the proceeds of the Loan will be used,
directly or indirectly, by such Borrower for the purpose of purchasing or
carrying, or for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry, any “margin security” within the
meaning of Regulation G (12 CFR Part 207), or “margin stock” within the meaning
of Regulation U (12 CFR Part 221), of the Board of Governors of the Federal
Reserve System (herein called “margin security” and “margin stock”) or for any
other purpose which might make the transactions contemplated herein a “purpose
credit” within the meaning of Regulation G or Regulation U, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Securities Exchange Act of 1934 or the Small
Business Investment Act of 1958, as amended, or any rules or regulations
promulgated under any of such statutes.


 (k)     Name Changes. As of the Closing Date, the legal name, jurisdiction of
organization, Federal Employer Identification Number and Organizational Number
of such Borrower, specified on the signature page hereof, are true and correct.
Within the previous six (6) years, such Borrower has not changed its name, done
business under any other name, or merged or been the surviving entity of any
merger, except as disclosed to Lender in writing.


 (l)      Compliance with Laws. Such Borrower is in compliance with the
requirements of all Applicable Laws (including Environmental Laws), except for
such Laws the noncompliance with which could not reasonably be expected to have
a Material Adverse Effect and such Borrower has obtained any and all material
licenses, permits, franchises or other governmental authorizations necessary for
the ownership of its properties and the conduct of its business. Except as set
forth in Schedule 5(l) attached hereto and as otherwise previously disclosed in
writing by Borrowers to Lender, there are no Hazardous Substances generated,
treated, handled, stored, transported, discharged, emitted, released or
otherwise disposed of in connection with Borrowers’ use of the Collateral that
could reasonably be expected to result in any material liability or obligations.
Borrowers have in full force and effect all material Federal, state and local
licenses, permits, orders and approvals required to operate the Collateral in
compliance with all Environmental Laws in all material respects. Neither such
Borrower nor, to the knowledge of any Borrower, its Affiliates or any of its or
their respective agents acting or benefiting in any capacity in connection with
the transactions contemplated by this Agreement is (i) in violation of any
Anti-Terrorism Law, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, or
(iii) is a Blocked Person. Neither such Borrower nor, to the knowledge of such
Borrower, any of its Affiliates or its or their agents acting or benefiting in
any capacity in connection with the transactions contemplated by this Agreement,
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(y) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law.
 
6

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
 (m)    Bailees. The Collateral consisting of Financed Equipment is not in the
possession of any third party bailee (such as a warehouse) except for Collateral
which has been sent out for service, and as otherwise disclosed to Lender in
writing.


6.    Covenants of Borrowers. Each Borrower covenants and agrees as follows:


 (a)     Compliance with Laws. Each Borrower shall maintain its legal existence
and good standing in its jurisdiction of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to have a Material Adverse Effect. Each Borrower shall comply with the
requirements of all Applicable Laws (including Environmental Laws), except for
such Applicable Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect. Each Borrower shall obtain and
maintain any and all material licenses, permits, franchises or other
governmental authorizations necessary for the ownership of its properties and
the conduct of its business in compliance with all Applicable Laws (including,
without limitation, Environmental Laws) in all material respects.


 (b)    Use of Proceeds. The proceeds of the Loan will be used exclusively to
pay off in full the GECC Debt and to finance the purchase by Borrowers of
Financed Equipment.


 (c)    Use and Location of Financed Equipment. Each Borrower shall use the
Financed Equipment solely in the Continental United States and in the conduct of
its business, in a careful and proper manner in accordance with Applicable Law;
shall not permanently discontinue use of the Financed Equipment; and shall
provide written notice to Lender not more than thirty (30) days after any change
of the location of any item of the Financed Equipment (or the location of the
principal garage of any item of the Collateral, to the extent that such item is
mobile collateral) as specified on the applicable Collateral Schedule.


 (d)    Insurance.


(1)     Each Borrower agrees to keep the Collateral insured against loss or
damage by fire and extended coverage perils, theft, burglary, and if requested
by Lender, against such other risks as Lender may reasonably require. The
insurance coverage shall be in an amount no less than the full replacement value
of the Collateral, and deductible amounts, insurers and policies shall be
acceptable to Lender. All such insurance shall be provided by insurers having an
A.M. Best policyholders rating reasonably acceptable to Lender.


(2)    On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Lender to be named as an additional insured, assignee and
loss payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 5(d) pursuant to endorsements in form and content reasonably acceptable
to Lender. Borrowers will deliver to Lender (A) on the Closing Date, a
certificate from Borrowers’ insurance broker dated such date showing the amount
of coverage as of such date, and that such policies will include effective
waivers (whether under the terms of any such policy or otherwise) by the insurer
of all claims for insurance premiums against all loss payees and additional
insureds and all rights of subrogation against all loss payees and additional
insureds, and that if all or any part of such policy is canceled, terminated or
expires, the insurer will forthwith give notice thereof to each additional
insured, assignee and loss payee and that no cancellation, reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by each additional insured, assignee and loss payee of
written notice thereof, (B) upon the request of Lender from time to time full
information as to the insurance carried, (C) within five (5) days of receipt of
notice from any insurer, a copy of any notice of cancellation, nonrenewal or
material change in coverage from that existing on the date of this Agreement,
and (D) forthwith, notice of any cancellation or nonrenewal of coverage by any
Borrower.
 
7

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
(3)    So long as Borrowers are not in default under this Agreement, proceeds of
insurance less than One Hundred Thousand Dollars ($100,000) shall be applied at
the Borrowers’ option, to repair or replace the Collateral or to reduce any of
the Obligations, otherwise insurance proceeds shall be applied, at the option of
Lender, to repair or replace the Collateral or to reduce any of the Obligations.


 (e)    Notice of Certain Events. Each Borrower shall provide written notice to
Lender: (1) not less than thirty (30) days prior to any contemplated change in
the name, the jurisdiction of organization, or address of the chief executive
office, of such Borrower or of such Borrower’s organizational structure such
that a filed financing statement would become seriously misleading (within the
meaning of the UCC); and (2) promptly upon the occurrence of any event which
constitutes a Default (as hereinafter defined) hereunder or which, with the
giving of notice, lapse of time or both, would constitute a Default hereunder;
(3) promptly of any litigation or governmental proceedings pending or threatened
(in writing) against such Borrower which, if adversely determined, could result
in a Material Adverse Effect or a material adverse effect upon, any of (i) the
rights and remedies of Lender under any Financing Document, or (ii) the
legality, validity or enforceability of any Financing Document, (iii) the
existence, perfection or priority of any security interest granted in any
Financing Document, or (iv) the value of any material Collateral; and (4)
promptly of the commencement of proceedings under the Federal bankruptcy laws or
other insolvency laws (as now or hereafter in effect) involving such Borrower as
a debtor.


 (f)     Financial Statements. Each Borrower shall furnish Lender (1) within one
hundred twenty (120) days after the end of each fiscal year of such Borrower,
its balance sheet as at the end of such year, and the related statement of
income and statement of changes in financial position for such fiscal year,
prepared in accordance with GAAP, all in reasonable detail and certified by
independent certified public accountants of recognized standing selected by such
Borrower and reasonably acceptable to Lender; and (2) within sixty (60) days
after the end of each quarter of such Borrower’s fiscal year, its balance sheet
as at the end of such quarter and the related statement of income and statement
of changes in financial position for such quarter, prepared in accordance with
GAAP.


 (g)    Collateral. Each Borrower, at its own expense, will pay or cause to be
paid all taxes and fees relating to the ownership and use of the Collateral and
will keep and maintain, or cause to be kept and maintained, the Financed
Equipment in accordance with the manufacturer’s recommended specifications, and
in good operating condition, ordinary wear and tear resulting from proper use
thereof excepted, and will provide all maintenance and service and make all
repairs necessary for such purpose. All accessories, parts and replacements for
or which are added to or become attached to the Collateral shall immediately be
deemed incorporated in the Collateral and subject to the security interest
granted by such Borrower herein. Upon at least five (5) Business Days’ advance
notice and at all times subject to and in accordance with and subject to
Borrower’s policies and operating procedures with regard to access to any
manufacturing and laboratory areas, Lender shall have the right to inspect the
Collateral and all maintenance and other records with respect thereto, if any,
at any reasonable time.


 (h)    Landlord Waivers. The parties intend that the Collateral shall remain
personal property, notwithstanding the manner in which it may be affixed to any
real property. Each Borrower shall obtain and deliver to Lender (to be recorded
at Borrower’s expense) from each person having a Lien on the property (the
“Premises”) where the Collateral is to be located, waivers of any Lien or other
interest which such person might have or hereafter obtain or claim with respect
to the Collateral.


 (i)      Bailee Agreements. None of the components of the Collateral shall be
maintained at locations other than as provided in writing to Lender or as
Borrowers have given Lender notice. In the event that any Borrower, after the
date hereof, intends to store or otherwise deliver any portion of the Collateral
to a bailee, then such Borrower will first receive the written consent of Lender
and such bailee must execute and deliver a bailee agreement in form and
substance satisfactory to Lender in its sole discretion.


 (j)      Dispositions. No Borrower will, without the prior written consent of
Lender, which consent is in Lender’s sole and absolute discretion, convey, sell,
lease, transfer or otherwise dispose of (collectively, “Transfer”) all or any
part of the Collateral, except for Transfers (1) in connection with Permitted
Liens; and (2) in the case of Collateral other than Financed Equipment, in
connection with the formation and operation of strategic alliances, partnerships
and collaborative arrangements related to the development, marketing, sales and
distribution of any Borrower’s product candidates, and of non-exclusive licenses
for the use of the property of Borrower in the ordinary course of business.
 
8

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
 (k)     [Reserved].


 (l)      Liens. Each Borrower shall maintain the Collateral free from all
claims, Liens and legal processes of creditors of such Borrower other than the
security interest granted to Lender under this Agreement and (1) Liens for fees,
taxes, or other governmental charges of any kind which are not yet delinquent or
are being contested in good faith by appropriate proceedings which suspend the
collection thereof (provided, however, that such proceedings do not involve any
substantial danger of the sale, forfeiture or loss of the Collateral or any
interest therein); (2) inchoate Liens of landlords, mechanics, materialmen,
laborers, employees or suppliers and similar Liens arising by operation of law
incurred by such Borrower in the ordinary course of business for sums that are
not yet delinquent or are being contested in good faith by negotiations or by
appropriate proceedings which suspend the collection thereof (provided, however,
that such contest does not involve any substantial danger of the sale,
forfeiture or loss of the Collateral or any interest therein); (3) Liens arising
out of any judgments or awards against such Borrower which have been adequately
bonded to protect Lender’s interests or with respect to which a stay of
execution has been obtained pending an appeal or a proceeding for review; and
(4) Liens existing on the date hereof and described in Schedule 6(l). Each
Borrower shall notify Lender immediately upon receipt of notice of any Lien,
attachment or judicial proceeding affecting the Collateral in whole or in part.


 (m)    [Reserved].


 (n)     Anti-Terrorism Laws. Lender hereby notifies each Borrower that pursuant
to the requirements of Anti-Terrorism Laws, and Lender’s policies and practices,
Lender is required to obtain, verify and record certain information and
documentation that identifies such Borrower, and its principals, which
information includes the name and address of such Borrower and its principals
and such other information that will allow Lender to identify such party in
accordance with Anti-Terrorism Laws. No Borrower will, or will permit any of its
subsidiaries to, directly or indirectly, knowingly enter into any operative
documents or material contracts with any Blocked Person or any Person listed on
the OFAC Lists. Each Borrower shall immediately notify Lender if such Borrower
has knowledge that such Borrower becomes a Blocked Person or becomes listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. No Borrower will, or will
permit any subsidiaries to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.


 (o)     Further Assurances. Each Borrower shall promptly and duly execute and
deliver to Lender such further documents, instruments and assurances and take
such further action as Lender may from time to time reasonably request in order
to carry out the intent and purpose of this Agreement and to establish and
protect the rights and remedies created or intended to be created in favor of
Lender hereunder; including, without limitation, the execution and delivery of
any document reasonably required, and payment of all necessary costs to record
such documents (including payment of any documentary or stamp tax), to perfect
and maintain perfected the security interest granted under this Agreement.


7.    Default. A default shall be deemed to have occurred hereunder (“Default”)
upon the occurrence of any of the following:  


 (a)     Payment Default. (1) Non-payment of an installment of principal and/or
interest due under the Promissory Note on the applicable payment date; or (2)
non-payment of any other Obligation within five (5) days after it is due;
provided that any non-payment caused by a failure of Lender to process an ACH
payment under an ACH Agreement shall not constitute a Payment Default until five
(5) days after Borrower shall receive from Lender a request in writing to
initiate such payment;
 
9

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
 (b)     Covenant Default. (1) Breach by any Borrower of any covenant, condition
or agreement set forth in Section 5 above; or (2) breach by any Borrower of any
other covenant, condition or agreement under this Agreement or any of the other
Financing Documents that continues for thirty (30) days after Lender’s written
notice to such Borrower (but such notice and cure period will not be applicable
unless such breach is curable by practical means within such notice period);


 (c)     Other Agreements. A payment or other default by any Borrower under any
loan, lease, guaranty or other financial obligation to Lender or its Affiliates
which default entitles Lender or its Affiliates to exercise remedies; or a
payment or other default by any Borrower under the Pharmabio Indebtedness or any
other material loan, lease, guaranty or other financial obligation to any third
party if the effect of the default is to give such third party a right, whether
or not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of Five Hundred Thousand Dollars ($500,000) or that could have a Material
Adverse Effect; 


 (d)     Misrepresentations. An inaccuracy in any representation or breach of
warranty by any Borrower (including any false or misleading representation or
warranty) in any financial statement or Financing Document, including any
omission of any material contingent or unliquidated liability or claim against
such Borrower;


 (e)     Insolvency. The failure by any Borrower generally to pay its debts as
they become due or its admission in writing of its inability to pay the same, or
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding by or against such Borrower or any of its properties or business
(unless, if involuntary, the proceeding is dismissed within forty-five (45) days
of the filing thereof) or the rejection of this Agreement or any other Financing
Document in any such proceeding;


 (f)     Attachment. (1) Any Collateral is attached seized, levied on, or comes
into possession of a trustee or receiver; (2) any Borrower is enjoined,
restrained, or prevented by court order from conducting any substantial part of
its business; or (3) a notice of Lien, levy, or assessment is filed against any
Collateral by any government agency;


 (g)    Judgments. One or more judgments or orders for the payment of money (not
paid or in amounts exceeding insurance coverage maintained in accordance with
the requirements of this Agreement and as to which the relevant insurance
company has acknowledged coverage) aggregating in excess of $300,000 shall be
rendered against any Borrower and either (1) enforcement proceedings shall have
been commenced by any creditor upon any such judgments or orders, or (2) there
shall be any period of thirty (30) consecutive days during which a stay of
enforcement of any such judgments or orders, by reason of a pending appeal, bond
or otherwise, shall not be in effect; 


 (h)     Dissolution. Any Borrower shall cease to do business as a going
concern, liquidate, or dissolve; or sell, transfer, or otherwise dispose of all
or substantially all of its assets or property;


 (i)      Material Adverse Change. Any fact, event or circumstance that has or
that could reasonably be expected to result in a Material Adverse Effect occurs;


 (j)      Guaranty. Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; any guarantor of the Obligations
(“Guarantor”) does not perform any obligation or covenant under any guaranty of
the Obligations; there occurs a default or anticipatory repudiation under any
guaranty executed in connection with this Agreement; any circumstance described
in Sections 6(c) through (i) occurs with respect to any Guarantor; or the death,
liquidation, winding up, or termination of existence of any Guarantor;


 (k)     PharmaBio Indebtedness. Principal Borrower pays any portion of the
Pharmbio Indebtedness prior to the due date thereof, without Lender’s prior
written consent, unless Principal Borrower has cash (immediately following such
repayment) sufficient to cover Principal Borrower’s publicly disclosed cash burn
rate for the immediately following twelve (12) months; or
 
10

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
 (l)      Surfaxin License. The License Agreement shall have been terminated or
expired, or cease to be in full force and effect for the benefit of Principal
Borrower.


8.    Remedies.


 (a)     Upon the occurrence of a Default hereunder, Lender may, at its option,
declare this Agreement to be in default with respect to any or all of the
Promissory Notes, and at any time thereafter may do any one or more of the
following, all of which are hereby authorized by Borrowers:


(1)         increase the Interest Rate under the Note to the Default Rate,
declare all Obligations due under the Promissory Note and Financing Documents to
be immediately due and payable including all accrued but unpaid interest,
prepayment fees, and any other amounts due under the Financing Documents,
exercise any and all rights and remedies of a secured party under the UCC in
effect in the State of New York at the date of this Agreement and in addition to
those rights, at its sole discretion, may require Borrowers (at Borrowers’ sole
expense) to forward promptly any or all of the Collateral to Lender at such
location as shall reasonably be required by Lender, or enter upon the premises
where any such Collateral is located (without obligation for rent) and take
immediate possession of and remove the Collateral by summary proceedings or
otherwise, all without liability from Lender to Borrowers for or by reason of
such entry or taking of possession, whether for the restoration of damage to
property caused by such taking or otherwise;


(2)    subject to any right of Borrowers to redeem the Collateral, sell, lease
or otherwise dispose of any or all of the Collateral in a commercially
reasonable manner at public or private sale with notice to Borrowers (the
parties agreeing that ten (10) days’ prior written notice shall constitute
adequate notice of such sale) at such price as it may deem best, for cash,
credit, or otherwise, with the right of Lender to purchase and apply the
proceeds:


First, to the payment of all expenses and charges, including the expenses of any
sale, lease or other disposition, the expenses of any taking, reasonable
attorneys’ fees, court costs and any other expenses incurred or advances made by
Lender in the protection of its rights or the pursuance of its remedies, and to
provide adequate indemnity to Lender against all taxes and Liens which by law
have, or may have, priority over the rights of Lender to the monies so received
by Lender (provided that amounts held by Lender as indemnity against taxes are
applied to the payment of such taxes);


Second, to the payment of all fees, costs, indemnities, liabilities, obligations
and expenses incurred by or owing to Lender with respect to this Agreement, the
other Financing Documents or the Collateral;


Third, to the payment of the Obligations; and


Fourth, to the payment of any surplus thereafter remaining to Borrower or to
whosoever may be entitled thereto;


and in the event that the proceeds are insufficient to pay the amounts specified
in clauses “First”, “Second”, and “Third” above, Lender may collect such
deficiency from Borrowers; and


(3)     Lender may exercise any other right or remedy available to it under this
Agreement, the Promissory Note, any guaranty hereof or Applicable Law, or
proceed by appropriate court action to enforce the terms hereof or to recover
damages for the breach hereof or to rescind this Agreement in whole or in part.


 (b)    Borrowers shall be liable for any and all unpaid additional sums due
hereunder or under the Promissory Note, before, after or during the exercise of
any of the foregoing remedies; for all reasonable legal fees and other
reasonable costs and expenses incurred in connection with the enforcement,
assertion, default or preservation of Lender’s rights and remedies under this
Agreement or the other Financing Documents. No remedy referred to in this
Section is intended to be exclusive, but each shall be cumulative, and shall be
in addition to any other remedy referred to above or otherwise available at law
or in equity, and may be exercised concurrently or separately from time to time.
Borrowers hereby waive any and all existing or future claims to any offset
against the sums due hereunder or under the Promissory Note and agree to make
the payments regardless of any offset or claim which may be asserted by
Borrowers or on their behalf in connection with this Agreement. The failure of
Lender to exercise, or delay in the exercise of, the rights granted hereunder
upon any Default by Borrowers shall not constitute a waiver of any such right
upon the continuation or recurrence of any such Default. Lender may take or
release other security; may release any party primarily or secondarily liable
for the Obligations; may grant extensions, renewals or indulgences with respect
to the Obligations and may apply any other security therefor held by it to the
satisfaction of the Obligations without prejudice to any of its rights
hereunder.
 
11

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
 (c)    The occurrence of a Default with respect to any Promissory Note shall,
at the sole discretion of Lender (as set forth in a written declaration to
Borrowers), constitute a Default with respect to any or all of the other
Promissory Notes. Notwithstanding anything to the contrary set forth herein,
Lender or its assignee(s) (as applicable) may exercise all rights and remedies
hereunder or under a Promissory Note independently with respect to each
Promissory Note and/or with respect to the Collateral collateralizing such
Promissory Note.


(d) Lender is hereby granted an irrevocable, non-exclusive, royalty-free license
or other right to use, without charge, Borrowers’ labels, mask works, rights of
use of any name, any other Intellectual Property and advertising matter, and any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Lender’s exercise of its rights under this Agreement, Borrowers’ rights under
all licenses and all franchise agreements inure to Lender’s benefit.


9.    Lender’s Right to Perform for Borrowers. If Borrowers fail to perform or
comply with any of its agreements contained herein, Borrowers and Lender agree
that Lender shall have the right, but shall not be obligated, to effect such
performance or compliance, and the amount of any out-of-pocket expenses and
other reasonable expenses of Lender thereby incurred, together with interest
thereon (calculated from the date Lender makes demand for payment thereof from
Borrower) at the Default Rate, shall be due and payable by Borrowers upon
demand. Borrowers hereby irrevocably, authorize Lender to file UCC statements in
connection with the Collateral, and further appoint Lender as Borrowers’
attorney-in-fact (which power shall be deemed coupled with an interest) to
execute, endorse and deliver any deed, conveyance, assignment or other
instrument in writing as may be required to vest in Lender any right, title or
power which by the terms hereof are expressed to be conveyed to or conferred
upon Lender, including, documents and checks or drafts relating to or received
in payment for any loss or damage under the policies of insurance required by
the provisions of Section 5(d) hereof, but only to the extent that the same
relates to the Collateral. If Borrowers fail to perform any obligation hereunder
or under any other Financing Document, Lender itself may, but shall not be
obligated to, cause such obligation to be performed at Borrowers’ expense.
Lender is further authorized by Borrowers to make expenditures from time to time
which Lender, in its reasonable business judgment, deems necessary or desirable
to (a) preserve or protect the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations. Borrowers hereby agree to reimburse Lender on demand for
any and all costs, liabilities and obligations incurred by Lender pursuant to
this Section 9. Lender hereby agrees to indemnify Lender upon demand for any and
all costs, liabilities and obligations incurred by Lender pursuant to this
Section 9. 


10.            Miscellaneous.
 
 (a)    Entire Agreement; Captions. This Agreement and the other Financing
Documents constitute the entire agreement between the parties with respect to
the subject matter hereof and shall not be amended or altered in any manner
except pursuant to Section 10(n) below. All representations, warranties, and
covenants of Borrowers contained herein or made pursuant hereto shall survive
closing and continue throughout the term hereof and until the Obligations are
satisfied in full. The provisions of Sections 7, 9, and 10 shall survive the
payment of the Obligations and any termination of this Agreement and any
judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment. Any provision
of this Agreement or of any instrument or document executed pursuant hereto
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
thereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
To the extent permitted by applicable law, Borrowers hereby waive any provision
of law which renders any provision hereof or thereof prohibited or unenforceable
in any respect. The captions in this Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof. The
Usury Savings Provisions set forth in the Note are incorporated herein and in
all Financing Documents for all purposes.
 
12

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
 (b)    Counterparts; Facsimile Signatures; Other Electronic Transmissions. This
Agreement and all other Financing Documents may be executed in multiple
counterparts which together shall constitute one agreement, and any notices to
be given pursuant to this Agreement, may be executed and delivered by facsimile
or other electronic transmission (i.e. PDF format) all with the same force and
effect as if the same was a fully executed and delivered original counterpart.
The original counterparts of this Agreement and all Financing Documents shall be
delivered by Borrowers, promptly after execution and failure to so deliver, at
Lender’s option, shall be a Default, but failure to deliver shall in no way
limit or negate enforceability of any Financing Document.


 (c)    Notices. All notices (excluding billings and communications in the
ordinary course of business) hereunder shall be in writing, personally
delivered, sent by overnight courier service, sent by facsimile telecopier, or
sent by certified mail, return receipt requested, addressed to the other party
at its respective address stated below the signature of such parties or at such
other addresses as such parties shall from time to time designate in writing to
the other parties; and shall be effective from the date of receipt.


 (d)    Assignments; Participations; Replacement of Lender. This Agreement shall
inure to the benefit of Lender, its successors and assigns, and shall be binding
upon the successors of Borrowers. The rights and obligations of Borrowers under
this Agreement may not be assigned or delegated. Lender reserves the right to
sell, assign, transfer, negotiate or grant participations (the foregoing,
collectively “Assign”) in all or any part of, or any interest in, Lender’s
rights and obligations hereunder, in the Promissory Notes, in the Collateral
and/or the Obligations held by it to others at any time and from time to time;
and Lender may, subject to Section 10(j) below, disclose to any such purchaser,
assignee, transferee or participant (the “Participant”), or potential
Participant, this Agreement and all information, reports, financial statements
and documents executed or obtained in connection with this Agreement which
Lender now or hereafter may have relating to the Loan, Borrowers, or the
business of Borrowers. Notwithstanding anything to the contrary in this Section
9(d), so long as no Default shall have occurred and be continuing, (i)
Borrowers’ obligations under this Agreement shall be solely with respect to
Lender and Borrowers shall not be required to make payment or deliver notices,
reports or financial statements to, communicate with or otherwise perform its
obligations hereunder with reference to, any Participants of Lender, (ii) Lender
shall be solely responsible for the administration of Participants’ records and
any and all payments and communications to which Participants may be entitled as
a result of any Assignment by Lender, and (iii) if Lender shall Assign all of
its rights and interest under this Agreement, Lender shall designate a
successor, which shall assume Lender’s obligations to any Participants and, so
long as no Default shall have occurred and be continuing, Borrowers shall be
obligated solely with respect to such successor, which shall act as agent for
and on behalf of any other Participants


 (e)    NEW YORK LAW GOVERNS; WAIVER OF JURY TRIAL. THIS AGREEMENT AND ALL OTHER
RELATED INSTRUMENTS AND DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL, IN ALL RESPECTS, BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL.


 The parties agree that any action or proceeding arising out of or relating to
this Agreement may be commenced in any state or Federal court of competent
jurisdiction in the Borough of Manhattan, New York County, New York and each
party submits to the jurisdiction of such court and agrees that a summons and
complaint commencing an action or proceeding in any such court shall be properly
served and shall confer personal jurisdiction if served personally or by
certified mail to it at its address designated pursuant hereto, or as otherwise
provided under the laws of the State of New York.
 
13

--------------------------------------------------------------------------------




Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
 BORROWERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH ANY
BORROWER OR LENDER MAY BE PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO
THIS AGREEMENT OR THE PROMISSORY NOTE. BORROWERS AUTHORIZE LENDER TO FILE THIS
PROVISION WITH THE CLERK OR JUDGE OF ANY COURT HEARING SUCH CLAIM. THIS WAIVER
IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND BORROWERS HEREBY
ACKNOWLEDGE THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR
NULLIFY ITS EFFECT. BORROWERS FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND THE PROMISSORY NOTE AND IN THE
MAKING OF THIS WAIVER BY LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND
THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


 (f)     Lender Expenses. Borrower agrees to reimburse Lender for all reasonable
legal, audit and appraisal fees and all other reasonable out-of-pocket charges
and expenses incurred by Lender (including the fees and expenses of Lender’s
counsel, advisors and consultants) in connection with the negotiation,
preparation, legal review and execution of each of the Financing Documents,
provided that the aggregate amount of such reimbursements for fees and expenses
through the Closing Date shall not exceed, in the aggregate, Fifty Thousand
Dollars ($50,000). In addition, Borrowers shall pay all such fees and expenses
associated with any amendments, modifications and terminations to the Financing
Documents following closing.
 
 (g)     Indemnification. Borrowers hereby indemnify and agree to defend (with
counsel reasonably acceptable to Lender) and hold harmless Lender and its
shareholders, directors, partners, officers, agents and employees (collectively
in the singular, “Indemnitee”) from and against any liability, loss, cost,
expense (including reasonable attorneys’ fees and expenses of counsel), claim,
damage, suit, action or proceeding ever suffered or incurred by any Indemnitee
or in which an Indemnitee may ever be or become involved (whether as a party,
witness or otherwise) (1) arising from any Borrower’s failure to observe,
perform or discharge any of its covenants, obligations, agreements or duties
under the Financing Documents, (2) arising from the breach of any of the
representations or warranties contained in any Financing Document, (3) arising
by reason of this Agreement, the other Financing Documents or the transactions
(other than between or among Lender and any Participant) contemplated hereby or
thereby, or (4) relating to claims of any Person (other than Lender and any
Participants) with respect to the Collateral; provided, however, Borrower shall
not be liable under this Section 10(g) to the extent such loss is solely related
to an Indemnitee’s gross negligence or willful misconduct. Notwithstanding any
contrary provision in this Agreement, the obligations of Borrowers under this
Section 10(g) shall survive the payment in full of the Obligations and the
termination of this Agreement.


 (h)     Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable law, Borrower shall not assert, and Borrower hereby
waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
the Loan or the use of the proceeds thereof.


 (i)      Joint and Several Liability. Borrowers are defined collectively to
include all Persons named as one of the Borrowers herein; provided, however,
that any references herein to “any Borrower”, “each Borrower” or similar
references, shall be construed as a reference to each individual Person named as
one of the Borrowers herein. Each Person so named shall be jointly and severally
liable for all of the obligations of Borrowers under this Agreement. Each
Borrower, individually, expressly understands, agrees and acknowledges, that the
credit facilities would not be made available on the terms herein in the absence
of the collective credit of all of the Persons named as the Borrowers herein,
the joint and several liability of all such Persons, and the
cross-collateralization of the collateral of all such Persons. Accordingly, each
Borrower, individually acknowledges that the benefit to each of the Persons
named as one of the Borrowers as a whole constitutes reasonably equivalent
value, regardless of the amount of the credit facilities actually borrowed by,
advanced to, or the amount of collateral provided by, any individual Borrower.
In addition, each entity named as one of the Borrowers herein hereby
acknowledges and agrees that all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in this Agreement
shall be applicable to and shall be binding upon and measured and enforceable
individually against each Person named as one of the Borrowers herein as well as
all such Persons when taken together.
 
14

--------------------------------------------------------------------------------




Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
 (j)      Confidentiality. Lender shall hold all non-public information
regarding the Borrower and its business identified as such by Borrower and
obtained by Lender pursuant to the requirements hereof (“Confidential
Information”) in accordance with Lender’s customary procedures for handling
information of such nature, except that disclosure of such information may be
made (1) to its agents, employees, subsidiaries, affiliates, attorneys,
auditors, professional consultants, rating agencies, insurance industry
associations and portfolio management services, (2) to prospective transferees
or purchasers of any interest in the Loan, provided, however, that any such
Persons shall have entered into a confidentiality and non-disclosure agreement
with Lender, (3) as required by Law, subpoena, judicial order or similar order
and in connection with any litigation, (4) to an examiner, auditor or
investigator as may be required in connection with the examination, audit or
similar investigation of such Person, and (5) to a Person that is a trustee,
investment advisor, collateral manager, servicer, noteholder or secured party in
a Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For the purposes of this Section, “Securitization” shall mean a
public or private offering by Lender or any Affiliate of Lender or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Loan. Confidential
information shall include only such information identified as such at the time
provided Lender shall not include information that either: (A) is in the public
domain, or becomes part of the public domain after disclosure to such Person
through no fault of such Person, or (B) is disclosed to such Person by a Person
other than Borrower, provided, however, such discloser does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations of Lender under this Section 10(j) shall supersede and replace the
obligations of Lender under any confidentiality agreement in respect of this
financing executed and delivered by Lender prior to the date hereof.


 (k)    Customer Identification- USA Patriot Act Notice; OFAC and Bank Secrecy
Act. Lender hereby notifies Borrowers and Guarantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), and Lender’s policies and practices, Lender
is required to obtain, verify and record certain information and documentation
that identifies each Borrower, which information includes the name and address
of each Borrower and such other information that will allow Lender to identify
each Borrower and Guarantor in accordance with the Act. In addition, each
Borrower shall (1) ensure that no Person who owns a controlling interest in or
otherwise controls any Borrower or any subsidiary of any Borrower is or shall be
listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (2) not use or
permit the use of the proceeds of the Loan to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (3) comply, and cause any of its subsidiaries to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.


 (l)     No Use of Merrill Lynch Name. No Borrower will directly or indirectly
publish, disclose or otherwise use in any advertising or promotional material,
or press release or interview, the name, logo or any trademark of Lender,
Merrill Lynch & Co., Inc., or any of its or their affiliates. Notwithstanding
the foregoing, Lender understands and acknowledges that Borrower intends to
issue a press release announcing the execution of this Agreement, in such form
as is reasonably acceptable to Lender, will file a Form 8-K with the Securities
and Exchange Commission, to which will be attached the press release and copies
of the material Financing Documents, and will take such other actions, including
discussing the closing of the Loan in stockholder conference calls, as Borrower
shall deem necessary or appropriate to comply with Borrower’s disclosure
obligations under the federal securities laws.


 (m)    Time. Time is of the essence in each Borrower’s performance under this
Agreement and all other Financing Documents.


 (n)     Amendments and Waivers. No provision of this Agreement or any other
Financing Document may be amended, waived or otherwise modified unless such
amendment, waiver or other modification is in writing and is signed or otherwise
approved by Borrowers, and Lender.


11.    Reserved.
 
15

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
12.    Definitions and Rules of Construction. The following terms when used in
this Agreement or in the other Financing Documents have the following meanings:


 “Accounts” means collectively (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection relating to the foregoing, all books and records evidencing or
related to the foregoing, and all rights under the Financing Documents in
respect of the foregoing, (d) all information and data compiled or derived by
any Borrower or to which any Borrower is entitled in respect of or related to
the foregoing, and (e) all proceeds of any of the foregoing.


 “Affiliate” means, with respect to any Person (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to Lender, Lender’s) officers or directors (or Persons
functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.


 “Applicable Law” or “Law”: any law, rule, regulation, ordinance, order, code,
common law, interpretation, judgment, directive, decree, treaty, injunction,
writ, determination, award, permit or similar norm or decision of any
Governmental Authority and “Anti-Terrorism Laws” means any Laws relating to
terrorism or money laundering, including Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 
 “Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of Change of Control, Executive Order No. 13224, (b) 
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c)  with which Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d)  that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224, or (v) that is named a “specially designated national” or
“blocked person” on the most current list published by OFAC or other similar
list or is named as a “listed person” or “listed entity” on other lists made
under any Anti-Terrorism Law.


 “Business Day” shall mean any day other than a Saturday, a Sunday, and any day
on which the New York Stock Exchange is authorized by law or other governmental
action to close.


 “Collateral” means (a) at all times prior to the Collateral Modification Date,
the property listed on Schedule 1-A attached hereto (provided, however, that the
property listed on Annex A attached hereto shall not be deemed a part of the
Collateral until Lender funds the initial advance under the Loan), and (b)
commencing on the Collateral Modification Date (provided that no Default has
occurred and is continuing at such time) and at all times thereafter, the
property listed on Schedule 1-B attached hereto.


 “Collateral Modification Date” means of the earlier to occur of (a) the receipt
by the Principal Borrower of the FDA Approval or (b) the Principal Borrower has
maintained, over a continuous twelve-month period ending on or after March 31,
2008, measured at the end of each calendar quarter, a minimum cash balance equal
to the Principal Borrower’s projected cash requirements for the following
twelve-month period.
 
16

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
“Collateral Schedule”, with respect to each Equipment Advance, means a schedule,
in substantially the form attached to this Agreement as Exhibit 2, describing
the Financed Equipment acquired with the proceeds of the Loan, now or hereafter
executed in connection with such Equipment Advance and the Promissory Note.


“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the ordinary
course of business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption otherwise than at the sole option of such Person,
(g) all obligations secured by a Lien on any asset of such Person, whether or
not such obligation is otherwise an obligation of such Person, (h) ”earnouts”,
purchase price adjustments, profit sharing arrangements, deferred purchase money
amounts and similar payment obligations or continuing obligations of any nature
of such Person arising out of purchase and sale contracts, (i) all Debt of
others guaranteed by such Person, (j) off-balance sheet liabilities and/or
pension plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the ordinary course of business. Without duplication of any of the
foregoing, Debt of Borrowers shall include any and all Loans.


“Draw Period” is the period of time from the date hereof through the earlier to
occur of (a) May 31, 2008, or (b) a Default; provided, however, that if a
Default has not occurred and is not continuing as of May 31, 2008 and the full
amount of the Loan has not been advanced prior to such date then Lender shall
consider, on a best efforts basis, extending the Draw Period by an additional
six months. The Draw Period shall not be deemed to be extended beyond May 31,
2008 unless Lender provides written notice of such extension to Borrowers.
 
“Eligible Equipment” is the following to the extent it complies with all of
Borrower’s representations and warranties to Lender, is acceptable to Lender in
all respects, is located at a location of Borrower listed in Borrower’s Schedule
and identified on the applicable Collateral Schedule, or such other location of
which Lender has approved in writing, and is subject to a first priority Lien in
favor of Lender: (a) equipment financed in connection with the GECC Debt, (b)
new laboratory and manufacturing equipment and (c) Other Equipment.


“Eligible Market” means any national securities exchange, the NASDAQ Global
Select Market, the NASDAQ Global Market or the NASDAQ Capital Market.


“Environmental Law” shall mean any present or future federal, foreign, state or
local law, ordinance, order, rule or regulation and all judicial, administrative
and regulatory decrees, judgments and orders, pertaining to health, industrial
hygiene, the use, disposal or transportation of Hazardous Substances,
environmental contamination, or pertaining to the protection of the environment,
including, but not limited to, the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”) (42 U.S.C. §9601 et seq.), the
Hazardous Material Transportation Act (49 U.S.C. §1801 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. Section 1251 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean Air Act (42
U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601
et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§1361 et seq.), the Occupational Safety and Health Act (19 U.S.C. §651 et seq.),
the Hazardous and Solid Waste Amendments (42 U.S.C. §2601 et seq.), as these
laws have been or may be amended or supplemented, and any successor thereto, and
any analogous foreign, state or local statutes, and the rules, regulations and
orders promulgated pursuant thereto.


“Equipment Line” means the lesser of (a) Twelve Million Five Hundred Thousand
Dollars ($12,500,000) or (b) an amount equal to (i) Five Million Dollars
($5,000,000), plus (ii) the proceeds of the Loan used to pay off the GECC Debt ,
plus (iii) the applicable New Capital Availability Increase Amount.
 
17

--------------------------------------------------------------------------------




Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“FDA Approval” means approval from the United States Food and Drug
Administration of Principal Borrower’s New Drug Application to market Surfaxin®
for the prevention of respiratory distress syndrome in premature infants.


“Financing Documents” has the meaning set forth in Section 1(c) of this
Agreement.


“Financed Equipment” means, with respect to an Equipment Advance, each and every
item of Eligible Equipment financed by such Equipment Advance.


“GECC Payoff Equipment Advance” means the Equipment Advance for which the
proceeds are used to repay the GECC Debt.


“Governmental Authority” means any federal, state, county, municipal, regional
or other governmental authority, agency, board, body, instrumentality or court,
in each case, whether domestic or foreign.


“Hard Costs” means the costs of all Eligible Equipment other than Other
Equipment.


“Hard Cost Equipment Advance” means an Equipment Advance the proceeds of which
are used to finance the purchase of Hard Costs.


“Hazardous Substances” shall mean and include hazardous substances as defined in
CERCLA; oil of any kind, petroleum products and their by-products, including,
but not limited to, sludge or residue; asbestos containing materials;
polychlorinated biphenyls; any and all other hazardous or toxic substances;
hazardous waste, as defined in CERCLA; medical waste; infectious waste; those
substances listed in the United States Department of Transportation Table (49
C.F.R. §172.101); explosives; radioactive materials; and all other pollutants,
contaminants and other substances regulated or controlled by the Environmental
Laws and any other substance that requires special handling in its collection,
storage, treatment or disposal under the Environmental Laws.


“Intellectual Property” means, with respect to any Person, (a) all patents,
patent applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefore, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, rights to
unpatented inventions and all applications therefore and (b) all licenses
therefore of any of the foregoing, used in or necessary for the conduct of
business by such Person and all claims for damages by way of any past, present
or future infringement of any of the foregoing, including without limitation the
license of Surfaxin.


“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) equal to (a) the rate of interest which is identified and
normally published by Bloomberg Professional Service Page BBAM 1 as the offered
rate for loans in United States dollars for the period of one (1) month under
the caption British Bankers Association LIBOR Rates as of 11:00 a.m. (London
time) as adjusted on a daily basis and effective on the second full Business Day
after each such day (unless such date is not a Business Day, in which event the
next succeeding Business Day will be used); divided by (b) the sum of one minus
the daily average during the preceding month of the aggregate maximum reserve
requirement (expressed as a decimal) then imposed under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein). If Bloomberg Professional
Service (or another nationally-recognized rate reporting source acceptable to
Lender) no longer reports the LIBOR or Lender determines in good faith that the
rate so reported no longer accurately reflects the rate available to Lender in
the London Interbank Market or if such index no longer exists or if Page BBAM 1
no longer exists or accurately reflects the rate available to Lender in the
London Interbank Market, Lender may select a comparable replacement index or
replacement page, as the case may be.
 
18

--------------------------------------------------------------------------------




Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
“License Agreement” means the Sublicense Agreement dated October 28, 1996 among
Johnson & Johnson and Ortho Pharmaceuticals Corporation, as licensors, and the
Principal Borrower (as successor to Acute Therapeutics, Inc.), as licensee.


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.


“Material Adverse Effect” shall mean (1) a materially adverse effect on the
business, condition (financial or otherwise), operations, performance or
properties of any Borrower, or (2) any impairment of the ability of any Borrower
to perform its obligations under or to remain in compliance with the Financing
Documents.


“Merrill Lynch” means Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., and its successors.


“New Capital Availability Increase Amount” means an amount equal to One Million
Dollars ($1,000,000) for each Ten Million Dollars ($10,000,000) of new capital
raised by the Principal Borrower from and after the date of this Agreement in
connection with a stock offering, business development partnerships or similar
financings.


“Other Equipment” is leasehold improvements, intangible property such as
computer software and software licenses, equipment specifically designed or
manufactured for Borrowers, other intangible property, limited use property and
other similar property and soft costs approved by Lender, including taxes,
shipping, warranty charges, freight discounts and installation expenses which
are incurred by a Borrower in connection with the purchase of Eligible Equipment
financed by a Hard Cost Equipment Advance.


“Other Equipment Advance” means an Equipment Advance the proceeds of which are
used to finance Other Equipment.


“Participant” has the meaning set forth in Section 10(d)(iii).


“Person” means any individual, corporation, partnership, joint venture, or other
legal entity or a governmental authority, whether employed, hired, affiliated,
owned, contracted with, or otherwise related or unrelated to Lender or
Borrowers.


“Pharmabio Indebtedness” is all Indebtedness owed by Borrower to Pharmabio
Development, Inc.


“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) guarantees
payment or performance of all or any portion of the Obligations, and/or (b)
provides, as security for all or any portion of the Obligations, a Lien on any
of its assets in favor of Lender, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
19

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
“Term of the Equipment Advance” shall mean, with respect to each Hard Cost
Equipment Advance, thirty-six (36) months; with respect to each Other Equipment
Advance, twenty-four (24) months; and with respect to the GECC Payoff Equipment
Advance, twenty-seven (27) months.


“UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as in effect in
the State of New York or in any other applicable jurisdiction; and any reference
to an article or section thereof shall mean the corresponding article or section
(however termed) of any such applicable version of the Uniform Commercial Code.


The following terms when used herein or in any of the Financing Documents shall
be construed as follows: (a) “herein,” “hereof,” “hereunder,” etc.: in, of,
under, etc. this Agreement or such other Financing Document in which such term
appears (and not merely in, of, under, etc. the section or provision where the
reference occurs); (b) “including”: means including without limitation unless
such term is followed by the words “and limited to,” or similar words; and (c)
“or”: at least one, but not necessarily only one, of the alternatives
enumerated. Any defined term used in the singular preceded by “any” indicates
any number of the members of the relevant class. Any Financing Document or other
agreement or instrument referred to herein means such agreement or instrument as
supplemented and amended from time to time. Any reference to Lender, a Lender or
Borrower shall include their successors and permitted assigns. Any reference to
an Applicable Law shall also mean such Law as amended, superseded or replaced
from time to time.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
20

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

 [v076666_logo10.jpg] 
EXECUTION COPY

 
IN WITNESS WHEREOF, the parties hereto have caused this Credit and Security
Agreement to be duly executed as of the day and year first above written.


LENDER:
BORROWER:
MERRILL LYNCH CAPITAL, A DIVISION
OF MERRILL LYNCH BUSINESS
FINANCIAL SERVICES INC.
 
DISCOVERY LABORATORIES, INC.
 
 
 
By:           
Name:      
Title:        
By:           
Name:      
Title:        
   
Address:
 
222 North LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Account Manager for MLC-HCF
Discovery Laboratories transaction
Facsimile:1-866-231-8408
Email: MLC_HCF-ABL1@ml.com
 
Address:
 
2600 Kelly Road, Suite 100
Warrington, Pennsylvania 18976-3622
Facsimile: ______________________________
Form of Organization: corporation
Jurisdiction of
Organization: Delaware
Organizational No.:2315242
Federal Employer Identification No.:94-3171943
 
With copies to:
 
Merrill Lynch Capital
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (312) 499-3245
 
Merrill Lynch Capital
7700 Wisconsin Ave., Suite 400
Bethesda, Maryland 20814
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (866) 341-9053
 
Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, Pennsylvania 18976-3622
Attention: General Counsel
Facsimile: (215) 448-9557



[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------


 

 [v076666_logo10.jpg]     Exhibit 1 (Form of Promissory Note)



[see attached]



--------------------------------------------------------------------------------





 [v076666_logo10.jpg]     Schedule 1-A (Collateral)

 
[see attached]


1

--------------------------------------------------------------------------------


 

 [v076666_logo10.jpg]     Schedule 1-A (Collateral)



SCHEDULE 1-A


COLLATERAL


The Collateral consists of all of each Borrower’s right, title and interest in
and to the following, whether now owned or hereafter created, acquired or
arising:


All property listed on any collateral schedule now or in the future annexed to
or made a part of this Agreement;


All property listed on Annex 1 attached hereto; provided, however, that Lender’s
Lien on and security interest in, upon and to the property listed on Annex 1
attached hereto shall not arise until the funding of the GECC Payoff Equipment
Advance;


All Intellectual Property and all Proceeds, including Cash Proceeds and Noncash
Proceeds, of such Intellectual Property; provided, however, for the purposes
hereof, the term “Collateral” shall not include any license, Contract or
agreement to which any Borrower is a party or any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant would, under
the terms of such license, Contract or agreement or otherwise, result in a
breach of the terms of, or constitute a default under any license, Contract or
agreement to which any Borrower is a party (other than to the extent that any
such term would be rendered ineffective pursuant to the UCC or any other
applicable law (including the Bankruptcy Code, 11 U.S.C. Sec. 362(a)) or
principles of equity; provided, that immediately upon the ineffectiveness, lapse
or termination of any such provision, the Collateral shall include, and
Borrowers shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect; and


All of each Borrower’s claims, rights and interests in any of the above and all
substitutions and exchanges for, additions, attachments, accessories, accessions
and improvements to and replacements, products and insurance and other Proceeds
of any and all of the foregoing.


Notwithstanding the foregoing, upon the payment in full of (a) all principal,
accrued interest and other amounts due in connection with any Hard Cost
Equipment Advance, including, without limitation, any applicable prepayment fee,
and (b) all principal, accrued interest and other amounts due in connection with
any Other Equipment Advances made in conjunction with such Hard Cost Equipment
Advance, including, without limitation, any applicable prepayment fee, and
provided that no Default has occurred and is continuing, all Financed Equipment
financed by such Hard Cost Equipment Advance shall no longer be included in the
Collateral.


Definitions:


“Cash Proceeds”; “Noncash Proceeds”; Software”; shall each have the meaning set
forth in the UCC.


“Contracts” shall mean contracts, agreements, commitments, understandings and
arrangements creating or related to Intellectual Property between any Borrower
and one or more other parties, or under or with respect to which any Borrower
has rights.


“Copyrights” shall mean, collectively, all copyrights (whether such copyrights
are statutory or common law, whether established or registered in the United
States or any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished) and all
copyright registrations and applications, and in each case, whether now owned or
hereafter created or acquired, together with any and all (i) rights and
privileges arising under applicable law with respect to the use of such
copyrights, (ii) reissues, renewals, continuations and extensions thereof, (iii)
income, fees, royalties, damages, claims and payments now or hereafter due or
payable with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.


“Credit Agreement” means that certain Credit and Security Agreement dated as of
May 21, 2007 among Borrowers and Lender.
 
2

--------------------------------------------------------------------------------





 [v076666_logo10.jpg]     Schedule 1-A (Collateral)



“Financed Equipment” has the meaning set forth in the Credit Agreement.


“Hard Cost Equipment Advance” has the meaning set forth in the Credit Agreement.


“Intellectual Property” means, with respect to any Person, all Patents, Patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, Trademarks, to the extent permitted under applicable law, any applications
therefore, whether registered or not, and the goodwill of the business of such
Person connected with and symbolized thereby, Copyrights and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, Know-How and processes, operating manuals, trade secrets, rights to
unpatented inventions and all applications and licenses therefore, used in or
necessary for the conduct of business by such Person and all claims for damages
by way of any past, present or future infringement of any of the foregoing.


“Know-How” shall mean all know-how and other information, including, without
limitation, ideas, discoveries, inventions, data, techniques, specifications,
processes, procedures, manufacturing and technical information, results from
experiments and tests, instructions, methods, formulae, designs, plans,
sketches, records, confidential analyses, interpretations of information, and
trade secrets, or any similar items, in any media form, whether or not tangible,
including, without limitation, any paper or electronic form.


“Other Equipment Advance” has the meaning set forth in the Credit Agreement.


“Patents” shall mean all of the following whether now owned or hereafter
acquired: (a) all patents of the United States or any other country, all
registrations and recordings thereof, and all applications for patents of the
United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
other country, (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use or sell the
inventions disclosed or claimed therein and (c) all income, fees, royalties,
damages, claims and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages and payments for past, present
or future infringements thereof.


“Person” means any individual, corporation, partnership, joint venture, or other
legal entity or a governmental authority, whether employed, hired, affiliated,
owned, contracted with, or otherwise related or unrelated to Lender or any
Borrower.


“Proceeds” shall mean, collectively, all “proceeds,” as such term is defined in
the UCC, and in any event shall include, without limitation, any consideration
received from the sale, exchange, license, lease or other disposition of any
asset or property that constitutes Collateral, any value received as a
consequence of the possession of any Collateral and any payment received from
any insurer or other person or entity as a result of the destruction, loss,
theft, damage or other involuntary conversion of whatever nature of any asset or
property that constitutes Collateral, and shall include (a) any claim against
any third party for (and the right to sue and recover for and the rights to
damages or profits due or accrued arising out of or in connection
with) (i) past, present or future infringement of any Patent now or hereafter
owned, (ii) past, present or future infringement or dilution of any Trademark
now or hereafter owned or injury to the goodwill associated with or symbolized
by any Trademark now or hereafter owned, (iii) past, present or future
infringement of any Copyright now or hereafter owned and (b) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.


“Trademarks” shall mean all of the following whether now owned or hereafter
acquired: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office, any State of the United States or any similar offices in any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (b) all income, fees, royalties, damages, claims and payments
now or hereafter due or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (c) all goodwill associated therewith or symbolized thereby, and
(d) all other assets, rights and interests that uniquely reflect or embody such
goodwill.
 
3

--------------------------------------------------------------------------------


 

 [v076666_logo10.jpg]     Schedule 1-A (Collateral)

 
“UCC” means the Uniform Commercial Code as in effect in the State of New York or
in any other applicable jurisdiction; and any reference to an article or section
thereof shall mean the corresponding article or section (however termed) of any
such applicable version of the Uniform Commercial Code.
 
References to capitalized terms that are not defined herein, but are defined in
the UCC, shall have the meanings given them in the UCC.


4

--------------------------------------------------------------------------------


 

 [v076666_logo10.jpg]     Schedule 1-B (Collateral)



SCHEDULE 1-B


COLLATERAL


The Collateral consists of all of each Borrower’s right, title and interest in
and to the following, whether now owned or hereafter created, acquired or
arising:


All property listed on any collateral schedule now or in the future annexed to
or made a part of this Agreement;


All property listed on Annex 1 attached hereto; and


All of each Borrower’s claims, rights and interests in any of the above and all
substitutions and exchanges for, additions, attachments, accessories, accessions
and improvements to and replacements, products and insurance and other Proceeds
of any and all of the foregoing.


Notwithstanding the foregoing, upon the payment in full of (a) all principal,
accrued interest and other amounts due in connection with any Hard Cost
Equipment Advance, including, without limitation, any applicable prepayment fee,
and (b) all principal, accrued interest and other amounts due in connection with
any Other Equipment Advances made in conjunction with such Hard Cost Equipment
Advance, including, without limitation, any applicable prepayment fee, and
provided that no Default has occurred and is continuing, all Financed Equipment
financed by such Hard Cost Equipment Advance shall no longer be included in the
Collateral.


Definitions:


“Credit Agreement” means that certain Credit and Security Agreement dated as of
May 21, 2007 among Borrowers and Lender.


“Financed Equipment” has the meaning set forth in the Credit Agreement.


“Hard Cost Equipment Advance” has the meaning set forth in the Credit Agreement.


“Other Equipment Advance” has the meaning set forth in the Credit Agreement.


“Proceeds” shall mean, collectively, all “proceeds,” as such term is defined in
the UCC, and in any event shall include, without limitation, any consideration
received from the sale, exchange, license, lease or other disposition of any
asset or property that constitutes Collateral, any value received as a
consequence of the possession of any Collateral and any payment received from
any insurer or other person or entity as a result of the destruction, loss,
theft, damage or other involuntary conversion of whatever nature of any asset or
property that constitutes Collateral, and shall include any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.


“UCC” means the Uniform Commercial Code as in effect in the State of New York or
in any other applicable jurisdiction; and any reference to an article or section
thereof shall mean the corresponding article or section (however termed) of any
such applicable version of the Uniform Commercial Code.
 
References to capitalized terms that are not defined herein, but are defined in
the UCC, shall have the meanings given them in the UCC.
 

--------------------------------------------------------------------------------


 

 [v076666_logo10.jpg]     Annex 1 (Collateral)






ANNEX 1


[see attached]



--------------------------------------------------------------------------------







